FILED
                           NOT FOR PUBLICATION
                                                                            JUL 11 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10200

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cr-00145-MMD-GWF-1
 v.

RYAN MASTERS,                                    MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                        Argued and Submitted June 16, 2017
                             San Francisco, California

Before: SCHROEDER, FISHER,** and N.R. SMITH, Circuit Judges.

      Defendant Ryan Masters appeals several supervised release conditions

imposed following his conviction for possession of 15 or more unauthorized access

devices, conspiracy to possess such devices, and aggravated identify theft. He also


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
appeals the term of supervised release imposed due to a discrepancy between the

oral pronouncement and the written judgment. We affirm each of the challenged

supervised release conditions, and vacate the judgment in part and remand to

conform the written judgment of sentence to the oral pronouncement.

      1. Where Masters properly preserved his objections to the conditions, we

review for abuse of discretion, but we review for plain error where Masters raises a

new objection on appeal. United States v. Watson, 582 F.3d 974, 981 (9th Cir.

2009). There was no abuse or plain error. A condition imposing warrantless

searches on reasonable suspicion of a violation is well within the district court’s

discretion. See United States v. Bare, 806 F.3d 1011, 1018 (9th Cir. 2015). It was

not plain error to require Masters to contribute, limited by his ability to pay, to the

cost of mental health treatment. See United States v. Soltero, 510 F.3d 858, 865

(9th Cir. 2007). Given Masters’s sophisticated use of credit card fraud in

committing his crimes, it was not an abuse of discretion to require approval before

he opened additional lines of credit or incurred new credit card charges. See United

States v. Jeremiah, 493 F.3d 1042, 1046 (9th Cir. 2007); U.S. Sentencing

Guidelines Manual § 5D1.3(d)(2). Because contextually the approval requirement

for “negotiating or consummating new financial contracts” can only be understood

as referring to new debt obligations, and not simple cash transactions, there was no


                                            2
abuse of discretion as to that term. Similarly, the condition requiring that Masters

turn over “information” about his computer system and “related digital devices” is

not overbroad or vague, and covers only information necessary for his entire

computer system to be identified and monitored. See United States v. Goddard,

537 F.3d 1087, 1089 (9th Cir. 2008). Finally, the district court did not abuse its

discretion by imposing a supervised-release condition requiring ten months of

home confinement following Masters’s below-guidelines sentence in order to

obtain mental health treatment. See United States v. T.M., 330 F.3d 1235, 1242 (9th

Cir. 2003); U.S. Sentencing Guidelines Manual § 5D1.3(e)(2).

      2. During the oral pronouncement of sentence, the district court stated that

supervised release for all counts would run concurrently, meaning the total term

was three years. The written judgment, however, states that one count would run

consecutively to the others, meaning the total term would be four years. In these

circumstances, both parties agree vacating the judgment in part so that the district

court may conform the written judgment to the oral pronouncement of sentence is

required. United States v. Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3